Citation Nr: 0800452	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for recurrent 
lipomas, claimed as the residual of herbicide (including 
Agent Orange) exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1969.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Huntington Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2004 and 
November 2006, the Board remanded the claim for further 
development pursuant to the Veterans Claims Assistance Act.  
In June 2004, the veteran testified at a Central Office (CO) 
hearing before the undersigned; a transcript of that hearing 
is of record. 


FINDINGS OF FACT

1.  An unappealed July 1998 rating decision denied service 
connection for lipomas based on findings that the disability 
was not one of the conditions for which presumptive service 
connection based on exposure to herbicides in Vietnam could 
be granted, and no relationship was shown between the 
veteran's service and his present lipomas condition.  

2.  Evidence received since the July 1998 rating decision 
does not include any evidence that tends to relate the 
veteran's lipomas to service or to herbicide (Agent Orange) 
exposure.  


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking to establish service connection for recurrent 
lipomas, claimed as the residual of herbicide (including 
Agent Orange) exposure may not be reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Here, the veteran was advised of VA's duties to notify and 
assist in the development of the new and material evidence 
claim.  In April 2003, November 2004, and December 2006 
letters, the RO/AMC advised the veteran of the type of 
evidence needed to reopen his previously denied claim of 
service connection.  He was advised that "new" evidence is 
evidence submitted to VA for the first time, and that 
"material" evidence is evidence that pertains to the reason 
the previous claim was denied.  The April 2003 letter told 
him that evidence that was cumulative and tended to reinforce 
a previously established point was not considered new.  The 
April 2003, November 2004, and December 2006 letters also 
advised the veteran as to the type of evidence needed to 
substantiate the underlying claim for service connection for 
recurrent lipomas. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The December 2006 letter advised him of the criteria 
for rating disabilities and those governing effective dates 
of awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although these letters were not issued prior to the 
initial adjudication of his claims, the Board notes that the 
issue was subsequently readjudicated after notice was 
complete by the AMC in the July 2007 supplemental statement 
of the case.  Thus, the Board finds any error with respect to 
the timeliness of that notice to be harmless error. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The veteran 
was represented and was notified of everything required, had 
ample opportunity to respond and supplement the record, and 
had ample opportunity to participate in the adjudicatory 
process.  In August 2007 correspondence, he indicated that he 
had no further information or evidence to submit.  Finally, 
it was not alleged that the notice in this case was less than 
adequate.

Regarding the duty to assist, the veteran has not identified 
any pertinent available evidence that is outstanding.  
Notably, the duty to assist by arranging for a VA examination 
or obtaining a medical opinion does not attach until a 
previously denied claim is reopened. 38 C.F.R. § 
3.159(c)(4)(iii).  VA has met its assistance obligations.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

Evidence of record prior to the July 1998 rating decision 

The veteran served in Vietnam beginning December 15, 1966 as 
a light truck driver.  His DD Form 214 indicated foreign 
service of one year.  The veteran's unit was Sup Co 15th S&S 
Bn 1st Calvary Dive (AM) USARPAC.  

Service medical records (SMR's), including a June 1969 
separation exam, are negative for any complaints, treatment, 
or diagnoses of a skin disorder or lipomas. 

January 1983 to May 1998 private treatment records from Dr. 
J. A. D. and Dr. R. S. showed treatment and excisions for 
multiple lipomas.  

A July 1998 rating decision denied service connection for 
lipomas finding that lipomas were not one of the conditions 
for presumptive service connection based on exposure to 
herbicides used in Vietnam and that there was no evidence of 
a relationship between the veteran's service and his present 
lipomas condition.  The veteran was notified of the rating 
decision in August 1998 and of his right to appeal it.  He 
did not do so, and it became final. 38 U.S.C.A. § 7105.

Evidence of record since the July 1998 rating decision 

March 1999 to March 2007 treatment records from Martinsburg 
VA Medical Center (VAMC) showed treatment for recurrent 
multiple lipomas and excisions for such lipomas.  

June 2001 to January 2003 treatment records from Dr. J. A. D. 
also showed treatment and excisions for multiple lipomas.  

During his June 2004 CO hearing, the veteran indicated that 
he did not notice any lipomas while he was in Vietnam, 
however, he started to develop lipomas within one year of 
separation from service.  He started to receive treatment in 
early 1974 with Dr. F. G. J.  He had a lot of pain in his 
right arm, in which Dr. F. G. J. decided to have the tumor 
removed at Washington County Hospital.  The veteran indicated 
that records from Dr. F. G. J. were not available.  He 
continued to get the lipomas and when it reached a point 
where it was causing him a lot of pain, he started treatment 
again in 1983 from Dr. J. A. D., Dr. G. (who is now 
deceased), and Dr. R. S. 

In November 2004, the veteran submitted a billing statement 
from Dr. F. G. J. and Washington County Hospital dated in 
June 1974.  


III.  Criteria and Analysis

Generally, when a claim is denied by the RO and becomes 
final, it may not be reopened unless new and material 
evidence is received. 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in March 
2003), and the new definition applies.  Under the amended 
version, "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured. See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim. Evans v. Brown, 9 Vet. App. 273 (1996).

A July 1998 rating decision denied service connection for 
lipomas finding that lipomas were not one of the conditions 
for presumptive service connection based on exposure to 
herbicides used in Vietnam and that there was no evidence of 
a relationship between the veteran's service and his present 
lipomas condition.  The July 1998 decision was the last prior 
final decision regarding these matters.  
For evidence to be new and material in light of the prior 
findings, it would have to tend to show that the veteran's 
present lipomas condition was related to his service or to 
herbicide (Agent Orange) exposure.  The only evidence 
received since the July 1998 RO decision consisted of private 
treatment records from June 2001 to January 2003, VA 
treatment records from March 1999 to March 2007, the June 
2004 CO hearing transcript, and a 1974 billing statement.  
Both the private and VA treatment record showed that the 
veteran had treatment for recurrent multiple lipomas that 
required multiple excisions.  However, the records did not 
relate the recurrent lipomas to the veteran's service or to 
herbicide exposure.  During his June 2004 CO hearing, the 
veteran reported that he first noticed lipomas within a year 
of service and first sought treatment in 1974.  Although, the 
billing statement supported the veteran's contentions in that 
he sought treatment in 1974.  The veteran's contentions that 
the lipomas began with in a year of service and were related 
to herbicide exposure remained unsupported by the medical 
evidence.  As no evidence received since the July 1998 
decision suggested there was a relationship between the 
veteran's recurrent multiple lipomas and his service, or 
exposure to herbicides, the evidence received since July 1998 
did not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim, did not raise a reasonable 
possibility of substantiating the claim, and was not new and 
material.  Consequently, the claim may not be reopened.




ORDER

The appeal to reopen a claim seeking service connection for 
recurrent lipomas, claimed as the residual of herbicide 
(including Agent Orange) exposure is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


